DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 8/19/2022. Per the amendment, claims 1,6,9 have been amended, claim 4 is cancelled, and claims 14-20 are new. As such, claims 1-3 and 5-20 are pending in the instant application.
	Applicant has amended claims 5 to address rejection under 35 USC 112(b); the previous rejection is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyun Woo Shin on 9/1/2022
The application has been amended as follows, where strikethrough indicates deletion and underlining indicates insertion:

6. The massage apparatus of claim 5, wherein the controller s the generation of 
Cancel Claim 8.
9. The massage apparatus of claim 5, wherein the controller s the generation of the pulsed electromagnets field at a frequency of 5 to 15 Hz 
17.  The massage apparatus of claim 11, wherein the controller s the generation of 
Cancel Claim 19.
20. The massage apparatus of claim 11, wherein the controller s the generation of the pulsed electromagnetic field at a frequency of 5 to 15 Hz is generated.

Allowable Subject Matter
Claims 1, 10, and 11 and all dependents are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 10, and 11, the prior art of record does not teach “wherein the pulsed electromagnetic field generator comprises: a cylindrical inner core; an outer coil wound around an outer circumferential surface the cylindrical inner core and inducing the pulsed electromagnetic field in the inner core by a pulse voltage applied to the outer coil; a protective cover surrounding an outer side of the outer coil; and a guide member surrounding an outer side of the protective cover, wherein a height of the guide member is greater than a height of the protective cover, and a diameter of the guide member increases towards the body of the user” in combination with the rest of the limitations of the claims. The closest prior art of record Inada et al. (US 20170348180 A1) in view of Joon (US 2004/0158176 A1) is silent on the structure of the electromagnetic field generator. Weth (US 2012/0022374 A1) teaches an electromagnetic field generator (Fig.1) for therapeutic application ([O086]) comprising a cylindrical core (1) and an outer coil (4) wound around an outer circumferential surface of the cylindrical inner core (Fig.1) and inducing the pulsed electromagnetic field in the inner core by a pulse voltage applied to the outer coil (via “high-voltage pulse generator” 27; [0104]) but does not teach a protective cover surrounding an outside of the coil and a guide member surrounding an outer side of the protective cover. This limitation is neither anticipated nor found obvious by the prior art. As such, claims 1, 10, 11 and all dependents thereof are found allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785